*274ON RE-HEARING.
After a careful reconsideration, of this case, and an examination of the authorities' to which we have been cited, we see no. reason for changing our former decision. Allegheny Co. v. Parrish, 93 Va. 615, is not 'in point. That case was controlled by a very different statute from the one which we are now considering. The Virginia statute authorized the county court to acquire as much as two acres for court house purposes, and gave express direction as to how that portion of the ground not occupied by court house, clerk’s office and jail, should be used. This, of course, affected as much as two acres with a public use, and negatived the authority of the county court to dispose of any part of it. In that case the county court of Allegheny county had less than two acres and attempted to dispose of a part of it. If it had had more than two acres and had attempted to dispose of the excess above two acres, the case would have been more analogous to the present one. But, in view of the Virginia statute, the case is not in point. Our statute vests a discretion in the county court to determine the quantity of land “requisite or desirable,” and such discretion necessarily implies power to add to what land it may already have, or to dispose of the surplus, if it has too much. Suppose, for instance, the county court should accept a conveyance for more land that it should think requisite or desirable for court house purposes, say ten acres, is it compelled to retain all for the public use? Is it forever bound, by accepting' the deed, to hold it all for the public use, even though it may not think it requisite or desirable? Certainly mot. Such a view is wholly inconsistent with the power, the discretion, expressly given, which is a continuous one. Whenever the county court may determine that it holds more land than is requisite or desirable, such determination, at once, relieves the surplus of the public trust, and it may be disposed .of. The county court is, as it were, a trustee with power to determine how much land shall be requisite or desirable for the trust purposes.
We find very little authority directly in point, because the powers of county courts, depend upon statutes which are different in nearly every state of the union. Under a statute of Illinois, which vests no greater power in the board of supervisors of the *275county than is given to county courts by the statute of our own state, the supreme court of that state, in Board of Supervisors etc. v. Patterson, 56 Ill. 111, held: “The proper constituted authorities of a county have the power, under the statute, to sell and convey real estate owned by the county, although such real estate may have been purchased for the purpose of erecting thereon a court house and other buildings.” See also Lyman v. Gedney, 114 Ill. 388, 29 N. E. 289; 11 Cyc. 462; Reynold’s Heirs v. Commissioners etc., 5 Ohio 204.
We admit the proposition so ably discussed by counsel for appellants, that the county court has only such power as are expressly conferred upon it by the legislature, and such as are necessarily implied in the full and proper exercise of those powers expressly, given. But the point is, as we see it, that the power of the county court to 'dispose of whatever land it may determine is not requisite or desirable for the public use, is clearly and necessarily implied from the express grant of power to determine without restriction or limitation, not once for all but as changing conditions may make it necessary, how much is requisite or desirable. Of course the court would have no right to retain the ground and let it for private uses. Such would be a misuse of it, and a violation of the trust, for to retain the property would be, in effect, to say that it is requisite or desirable for public purposes, and it would continue to be affected with a public use, a public trust and it could not be held for one purpose, and the use, at the same time;, diverted to another.
Nearly all the cases cited by counsel, and by Judges BRANNON and BobiNSON in their dissenting opinion, involve the misuse of properly, not the discretion of the county court to determine how much is requisite or desirable for the public use, and are, therefore, not in point. Herald v. Board of Education, 65 W. Va. 765, on which they rely, more especially, as controlling this case, we admit is more nearly in point than any other case to which our attention has been called. But, in our view, that case does not touch the point which we have herein decided. That case involved the misuse of public .property. The board of education, still holding on to a school house .lot for school *276purposes, had leased it for oil development, a clear case of misuse of public property.
The decree will be affirmed.

Affirmed.